[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                    ________________________                FILED
                                                   U.S. COURT OF APPEALS
                          No. 08-15034               ELEVENTH CIRCUIT
                                                        MARCH 20, 2009
                      Non-Argument Calendar
                                                      THOMAS K. KAHN
                    ________________________
                                                           CLERK

              D. C. Docket No. 06-00027-CV-JTC-3

CASSANDRA HALL,
RODERICK CLEMENTS,

                                            Plaintiffs-Counter-Defendants-
                                            Appellants,

                              versus


STATE FARM FIRE AND CASUALTY
INSURANCE COMPANY,

                                             Defendant-Counter-Claimant-
                                             Appellee.

ABC CORPORATION,
ABC COMPANY,

                                         Defendants-Appellees.
                    ________________________

            Appeal from the United States District Court
               for the Northern District of Georgia
                 _________________________
                         (March 20, 2009)
Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:

      This is an appeal from a ruling by the district court granting the motion of State

Farm for a judgment as a matter of law on the claim by Hall for bad faith penalties

and attorney’s fees. This ruling was made during a jury trial involving losses

resulting from the destruction of a residence by fire. The jury returned verdicts in

favor of State Farm by virtue of its findings that Hall and her husband deliberately

burned or procured the burning of their home, Hall had made fraudulent

misrepresentations on her claims and that State Farm was entitled to recover some

$102,449 it had paid to a mortgagee.

      There is simply no merit in any of the contentions being made in this appeal.

      AFFIRMED.




                                          2